UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 93-1664
                      _____________________

                      JOHN HALKIAS, ET AL.,

                                                         Plaintiffs,

                 JOHN HALKIAS and BARRY JACKSON,

                                              Plaintiffs-Appellants,

                             VERSUS

                  GENERAL DYNAMICS CORPORATION,

                                                Defendant-Appellee.

      ____________________________________________________

          Appeal from the United States District Court
               for the Northern District of Texas

      _____________________________________________________

*****************************************************************

                      _____________________

                           No. 93-1680
                      _____________________

                    JOHN ANTHONY CUREINGTON,

                                               Plaintiff-Appellant,

                             VERSUS

                  GENERAL DYNAMICS CORPORATION,

                                                Defendant-Appellee.

      ____________________________________________________

          Appeals from the United States District Court
                for the Northern District of Texas

      _____________________________________________________
*****************************************************************

                        _____________________

                             No. 93-8204
                        _____________________

                ALVIN STAUDT, on behalf of himself and
                    all others similarly situated,

                                                Plaintiff-Appellant,

                                 VERSUS

                           GLASTRON, INC.,

                                                Defendant-Appellee.

        ____________________________________________________

             Appeal from the United States District Court
                   for the Western District of Texas

       _____________________________________________________

                          (August 24, 1994)

Before WISDOM, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

RHESA HAWKINS BARKSDALE, Circuit Judge:

       These appeals present an issue of first impression in our

circuit:     the limitations period for an action under the Worker

Adjustment and Retraining Notification Act (WARN), 29 U.S.C. §§

2101-2109.     Both district courts applied the six-month period

provided by § 10(b) of the National Labor Relations Act (NLRA), 29

U.S.C. § 160(b).    We AFFIRM.

                                   I.

       Two of the actions (Halkias' and Cureington's) are against

General Dynamics Corporation; one (Staudt's), against Glastron,

Inc.    They concern not receiving timely notice in advance of a


                                 - 2 -
layoff, contrary to WARN, referred to by many as a "plant closing"

law.     E.g.,    134   Cong.    Rec.     S8546      (June    24,    1988)   (Senator

Grassley); id. at S8665 (June 28, 1988) (Senator Specter).1

       WARN requires a business that employs more than 100 workers to

provide at least 60 days' written notice before a "plant closing"

or   a "mass     layoff".       29    U.S.C.    §§   2101-02;       see   also   id. §

2101(a)(3)-(4)     (defining         "plant    closing"      and    "mass    layoff").

Failure to provide such notice results in the business' liability

to those who suffered an "employment loss" for back pay and

benefits for each day of the violation.               Id. § 2104(a)(1); see also

id. § 2101(a)(6) (defining "employment loss" as termination, layoff

exceeding six months, or reduction of hours of work by more than 50

percent for six months).             WARN provides for a federal action to

recover these damages, 29 U.S.C. § 2104(a)(5), but does not include

a limitations period.

                                         A.

                                         1.

       On January 7, 1991, the Department of Defense cancelled a

contract with General Dynamics, prompting it, one day later, to

institute a "mass layoff" at its facilities in Texas, Oklahoma, and




1
     Although WARN is referred to as a "plant closing" law, it is
not addressed solely to the permanent closing of plants. First, it
addresses temporary closings.      See 29 U.S.C. §§ 2101(a)(2),
2102(a). Second, and more important, it addresses "mass layoffs"
that result from far less than plant closure. See 29 U.S.C. §§
2101(a)(3), 2102(a); see also infra, note 2. Nevertheless, the
dissent treats WARN as if it governed only plant closings, and this
treatment drives its conclusions. See infra, note 18.

                                        - 3 -
Missouri.2     Halkias was one of the affected employees at the Fort

Worth, Texas, facility.        Almost two years later, on November 24,

1992, he and other General Dynamics employees at the Fort Worth and

Oklahoma (Tulsa) facilities filed a class action in district court,

claiming that they were laid off in violation of WARN.3                 In its

final form, the action was on behalf of approximately 2,000 former

salaried,     non-union     General    Dynamics    employees    at    the   two

facilities.4

     General     Dynamics    moved     for    judgment   on   the    pleadings,

asserting that the six-month limitations period applicable to


2
     WARN generally defines a "mass layoff" as a reduction in force
that is not the result of a plant closing and results in either an
employment loss at a single site for at least 33 percent of the
employees (provided that at least 50 employees suffer an employment
loss), or 500 employees. See 29 U.S.C. § 2101(a)(3).
3
     According to General Dynamics, different plaintiffs commenced
a WARN action in the Eastern District of Missouri within 10 days of
the January 8, 1991, layoff. Halkias attempted to intervene in
that action on May 4, 1992; however, that July, his motion to
intervene was denied as untimely. Although neither the motion nor
the order is part of the record, Halkias does not dispute General
Dynamics' statement. Halkias instituted his action five months
after the denial of his motion to intervene in the Missouri action
(which was filed more than one year after the layoff).
4
     The district court certified the class as:

             Each person (i) who has been an employee of General
             Dynamics Corporation (ii) who, at the time of the
             termination of his or her employment for General
             Dynamics Corporation, was not represented by a
             union, (iii) who, at that time was employed at
             either the Fort Worth, Texas, plant or the Tulsa,
             Oklahoma, plant of General Dynamics Corporation,
             (iv) whose employment was involuntarily terminated
             between the dates January 7, 1991, and March 1,
             1991, and (v) who did not receive written notice of
             his or her termination of employment at least sixty
             (60) days prior to such termination.

                                      - 4 -
unfair labor practice claims under § 10(b) of the NLRA, 29 U.S.C.

§ 160(b), should be borrowed, and if so, Halkias' action was time-

barred.   The district court agreed.

                                2.

     Cureington's appeal arises out of the same facts; indeed, the

parties to his action agreed to transfer it to the district court

adjudicating Halkias', because the claim was identical to, and

embraced by, Halkias' class action.5   Although Cureington's action

was never formally consolidated with Halkias', the district court

dismissed Cureington's complaint sua sponte, because he failed to

file within the six-month period.

                                B.

     Staudt's class action against Glastron alleged that it "laid

off" over 250 employees at its New Braunfels, Texas, facility

between October 31 and December 31, 1990; but Staudt did not file

suit until December 17, 1992, approximately two years later.6

Glastron's motion to dismiss, on the basis that the action was

barred by the limitations period that should be borrowed from the

NLRA, was granted.




5
     Cureington filed suit in state court on January 4, 1993,
nearly two months after Halkias filed his.   General Dynamics
removed the case to district court.
6
     Staudt states in his brief that the employees were non-union,
and advances this as one of the reasons for not adopting the NLRA
period. The record, however, is silent on this non-union claim,
but Glastron does not dispute it. As discussed infra, we give no
weight to union status vel non for fixing the appropriate
limitations period.

                               - 5 -
                                  II.

     As noted, we address an issue of first impression for our

court: the WARN limitations period.7 District courts addressing it

are divided: like the district courts in these cases, some have

applied the NLRA's six-month period;8 others, state limitations

periods.9   The Second and Third Circuits, which are the only other

circuits to have addressed this issue, rejected the NLRA period and

held that a state limitations period was appropriate.        United

Steelworkers of Am. v. Crown Cork & Seal Co., Nos. 93-2008 and 93-

7613, 1994 WL 415139, 1994 U.S. App. LEXIS 21132 (3d Cir. Aug. 10,

1994); United Paperworkers Local 340 v. Specialty Paperboard, Inc.,

999 F.2d 51, 57 (2d Cir. 1993).    Most reluctantly, we part company



7
     At various places in his briefs, Halkias seems to question the
propriety of utilizing Fed. R. Civ. P. 12(c) (allowing entry of a
"judgment on the pleadings") as a vehicle for dismissing his
complaint; however, he never explicitly contends that a dismissal
under Rule 12(c) was inappropriate. Therefore, we do not consider
this issue to have been raised.
8
     E.g., Newspaper & Mail Deliverers' Union v. United Magazine
Co., 809 F. Supp. 185, 188-92 (E.D.N.Y. 1992); Thomas v. North Star
Steel Co., 838 F. Supp. 970, 972-75 (M.D. Pa. 1993), rev'd sub nom.
United Steelworkers of Am. v. Crown Cork & Seal Co., Nos. 93-2008
and 93-7613, 1994 WL 415139, 1994 U.S. App. LEXIS 21132 (3d Cir.
Aug. 10, 1994).
9
     E.g., United Steelworkers of Am. v. Crown Cork & Seal Co., 833
F. Supp. 467, 467-70 (E.D. Pa. 1993), aff'd, Nos. 93-2008 and 93-
7613, 1994 WL 415139, 1994 U.S. App. LEXIS 21132; Automobile
Mechanics' Local No. 701 v. Santa Fe Terminal Serv., Inc., 830 F.
Supp. 432, 435-37 (N.D. Ill. 1993); Wholesale & Retail Food
Distrib. Local 63 v. Santa Fe Terminal Serv., Inc., 826 F. Supp.
326, 329-31 (C.D. Cal. 1993) (applying California limitations
period after determining that defendants waived limitations defense
pursuant to NLRA); Frymire v. Ampex Corp., 821 F. Supp. 651, 653-55
(D. Colo. 1993); Wallace v. Detroit Coke Corp., 818 F. Supp. 192,
194-97 (E.D. Mich. 1993).

                               - 6 -
with our sister circuits, and hold that the NLRA period should be

applied.

                                 A.

     Congress' failure to provide a limitations period for WARN "is

often the case in federal civil law". DelCostello v. International

Bhd. of Teamsters, 462 U.S. 151, 158 (1983).     In such a case,

            we do not ordinarily assume that Congress intended
            that there be no time limit on actions at all;
            rather, our task is to "borrow" the most suitable
            statute or other rule of timeliness from some other
            source. We have generally concluded that Congress
            intended that the courts apply the most closely
            analogous statute of limitations under state law.

Id. (footnote omitted).      The task of borrowing an appropriate

limitations period has been accurately characterized as "a matter

of which round peg to stuff in a square hole."   Short v. Belleville

Shoe Mfg. Co., 908 F.2d 1385, 1393 (7th Cir. 1990) (Posner, J.,

concurring), cert. denied, 111 S. Ct. 2887 (1991).   Due to the many

competing reasons for borrowing various periods, this case is no

exception.    Indeed, it is a classic example.

     Complicating our task is the need to consider whether a

federal limitations period provides a superior vehicle for WARN's

enforcement.   See DelCostello, 462 U.S. at 162 ("state statutes of

limitations can be unsatisfactory vehicles for the enforcement of

federal law").    To be sure, the Court continues to caution that

"resort to state law remains the norm for borrowing of limitations

periods."    Id. at 171; accord Lampf, Pleva, Lipkind, Prupis &

Petigrow v. Gilbertson, 111 S. Ct. 2773, 2778 (1991) (plurality)

("It is the usual rule that when Congress has failed to provide a


                                - 7 -
statute of limitations for a federal cause of action, a court

`borrows' or `absorbs' the local time limitation most analogous to

the case at hand.") (citations omitted).10   But, under appropriate

conditions, we may look to federal law to borrow the period.11   The

10
     This usual rule has its genesis in the Rules of Decision Act,
28 U.S.C. § 1652, originally enacted in 1789, which provides:

          The laws of the several states, except where the
          Constitution or treaties of the United States or
          Acts of Congress otherwise require or provide,
          shall be regarded as rules of decision in civil
          actions in the courts of the United States, in
          cases where they apply.

See Lampf, 111 S. Ct. at 2778 (plurality) (discussing source of
state borrowing principle); see also DelCostello, 462 U.S. at 159
n.13:

          As we recognized in [Auto Workers v.] Hoosier
          [Cardinal Corp.], 383 U.S. [696,] 701 [(1966)], the
          choice of a limitations period for a federal cause
          of action is itself a question of federal law. If
          the answer to that question (based on the policies
          and requirements of the underlying cause of action)
          is that a timeliness rule drawn from elsewhere in
          federal law should be applied, then the Rules of
          Decision Act is inapplicable by its own terms.
11
     The "norm" of borrowing state limitations periods has been
subject to steady erosion. Discussing Lampf, one commentator noted
that "the Court furthered a decade-long drift away from the
traditional practice of `borrowing' the statute of limitations of
the forum state's most analogous cause of action and moved towards
the adoption of uniform national rules." The Supreme Court, 1990
Term -- Leading Cases, 105 Harv. L. Rev. 177, 400 (1991). In many
respects, this erosion reflects the endorsement of a view once held
only in dissent. See Hoosier Cardinal, 383 U.S. at 709-14 (White,
J., dissenting).    For obvious reasons, this movement towards
uniform, national limitations periods for federal causes of action
has much to recommend it. See Leading Cases, supra, at 409 ("The
policies advanced by adopting uniform limitations periods --
certainty, predictability, and minimization of litigation -- would
be promoted by uniform periods for all federal statutes. In an age
of multistate activity largely regulated by federal rather than
state law, the state borrowing rule may be an anachronism.").

     The dissent contends that the Leading Cases note "in actuality

                              - 8 -
Court has stated that:

          when a rule from elsewhere in federal law clearly
          provides a closer analogy than available state
          statutes, and when the federal policies at stake
          and the practicalities of litigation make that rule
          a significantly more appropriate vehicle for
          interstitial lawmaking, we have not hesitated to
          turn away from state law.

DelCostello, 462 U.S. at 172; accord Lampf, 111 S. Ct. at 2778

(plurality).

     Consistent with the trend towards utilization of federal

limitations periods, discussed in note 11, supra, our court has

borrowed the NLRA's limitations period in a number of cases since

DelCostello.   See, e.g., Landry v. Air Line Pilots Ass'n, 901 F.2d
404, 410-14 (5th Cir.) (applying period to claim for breach of duty

of fair representation under Railway Labor Act), cert. denied, 498
U.S. 895 (1990); Trial v. Atchison, T. & S.F. Ry., 896 F.2d 120,

124-26 (5th Cir. 1990) (same); Aluminum, Brick & Glassworkers Int'l

Union Local 674 v. A.P. Green Refractories, Inc., 895 F.2d 1053,

1054-55 (5th Cir. 1990) (applying period to "pure" § 301 actions

under Labor Management Relations Act); Coyle v. Brotherhood of Ry.,

Airline, & S.S. Clerks, 838 F.2d 1404, 1405-06 (5th Cir. 1988)

(applying period to breach of contract claim against union under §

2 of Railway Labor Act).




supports [its] conclusion". Dissent at 19 n.48. If its conclusion
is that the state borrowing rule is still the usual rule, then we
agree. On the other hand, if it believes that the note supports
the dissent's conclusion that the existence of a "trend away from
the state borrowing rule is pure conjecture", then we disagree.

                               - 9 -
      The decision to apply a federal, rather than a state, period

is a "delicate" one.     See Lampf, 111 S. Ct. at 2778 (plurality).

In DelCostello, the Court selected the NLRA's limitations period

after giving due consideration to whether the state period might

hinder the federal policy at issue, DelCostello, 462 U.S. at 162-

69, and noting the "family resemblance" between the federal statute

at issue and the NLRA.      Id. at 170-71.        In Agency Holding Corp. v.

Malley-Duff   &   Assoc.,     Inc.,    483 U.S. 143     (1987),    the      Court

considered whether a uniform period is desirable, id. at 148-49,

and whether a federal statute provided a "far closer analogy ...

than any state law alternative", paying particular attention to the

"similarities in purpose and structure" between the two federal

statutes.     Id. at 150, 152.              It also focused on litigation

practicalities,    particularly       the    potential        for   forum    shopping

generated by application of diverse state periods.                  Id. at 153-54.

      In Lampf, a plurality of the Court attempted to promulgate a

three-tier "hierarchical inquiry for ascertaining the appropriate

limitations period".        Lampf, 111 S. Ct. at 2778-79 (plurality).

Following this approach, one first decides "whether a uniform

statute of limitations is to be selected", regardless of whether

that uniform period is to be a particular species of state periods

or a single, federal one.       Id. at 2779 (plurality).             If uniformity

is   desirable,   one   next    chooses        either     a    species      of    state

limitations   periods    or    a   federal       period,       paying    particular

attention to "the geographic character of the claim" and forum

shopping concerns.       Id.    (plurality).            Finally,     even    if    such


                                      - 10 -
considerations counsel in favor of the federal period, one must

still decide that the "federal source truly affords a `closer fit'

with the cause of action at issue than does any available state-law

source."   Id. (plurality).

     Although the Lampf hierarchy commanded only a plurality,12 its

structure is consistent with the earlier approach of eight members

of the Court in Agency Holding.   On the other hand, the Court has

borrowed a federal period without first explicitly ascertaining the

need for uniformity.    See DelCostello, 462 U.S. at 165-71.    In

fact, the discussion in Agency Holding of the desirability of a

uniform period for RICO claims may be embraced as a component of

DelCostello's dictate that "litigation practicalities" and policy

implications be considered. See Agency Holding, 483 U.S. at 149-50

("a uniform statute of limitations is required to avoid intolerable

uncertainty and time-consuming litigation") (internal quotations

and citation omitted); DelCostello, 462 U.S. at 172 (identifying

"litigation practicalities" and the effects on federal policy as

factors in choosing a federal limitations period). Accordingly, we

12
     The dissent charges that "[t]he language in Lampf pronouncing
the state borrowing rule alive and well did not command `only a
plurality', as the majority and General Dynamics would have us
believe."   Dissent at 3-4 (footnote omitted).     That charge is
predicated on a misconstruction; we merely state that "the Lampf
hierarchy commanded only a plurality". At no point do we suggest
that "only a plurality" of the Court believes that state borrowing
rule is anything but the "usual" rule; however, part IIA of the
Lampf opinion was, in fact, joined by only four justices. And,
only those four justices expressly agreed with the "hierarchical
inquiry" distilled in part IIA for determining whether a federal
limitations period should be borrowed; no other justice wrote to
express a similar view.    In any event, as discussed infra, we
approach our inquiry through a harmonious reading of DelCostello,
Lampf, and other Supreme Court precedent.

                              - 11 -
follow DelCostello's general outline, recognizing that subsequent

cases have elaborated on that theme.

                                 B.

     We first examine whether the NLRA limitations period is more

analogous to WARN than available state periods.   See DelCostello,
462 U.S. at 172 (requiring that the federal period provide a

"closer analogy than available state statutes"). To undertake this

examination, we first describe the similarities between the NLRA

and WARN, and then compare and contrast those similarities with the

available state period(s).13

13
     The dissent takes vigorous exception to the order of our
presentation, believing that Lampf mandates that we first address
the state limitations period.      Dissent at 4.     As to Lampf's
teachings, we are unable to distill the same meaning from the
Court's words that the dissent does. Nowhere does Lampf state that
federal courts, when confronted with the suggestion that a federal
limitations period is more appropriate than a state period, must
first address the relevant state period. Instead, Lampf, quoting
DelCostello, invites a comparison: federal borrowing is "to be
made only when a rule from elsewhere in federal law clearly
provides a closer analogy ..., and when the federal policies at
stake and the practicalities of litigation make that rule a
significantly more appropriate vehicle for interstitial lawmaking."
Lampf, 111 S. Ct. at 2778 (plurality) (emphasis added; citations
and internal quotation marks omitted). Obviously, this comparison
involves ascertaining the closeness of both the proposed federal
and state periods to the cause of action in issue, and then
comparing their fit. Whether one first looks to the state or to
the federal period, the resulting inquiry is still the same. Of
interest, the Lampf opinion itself did not even consider state law
alternatives, because it found "an express limitations period for
correlative remedies within the same [federal] enactment." Id. at
2782 (majority opinion) (footnote omitted). We do not read this to
mean that "Lampf suggests that the only time a court can go
straight to federal law is `where Congress has provided an express
limitations period for correlative remedies within the same
enactment.'"   Dissent at 5 (footnote omitted).       In fact, the
Supreme Court in Agency Holding addressed the similarities between
RICO and the Clayton Act prior to discussing "the lack of any
satisfactory state law analogue to RICO" and rejecting the
application of a state "catchall" limitations period. See Agency

                               - 12 -
                                  1.

     Agency Holding, which held that the Clayton Act's limitations

period was applicable to RICO claims, noted that those acts shared

"similarities in purpose and structure".    Agency Holding, 483 U.S.

at 152.   The same can be said of the NLRA and WARN.

     WARN "requires some employers -- generally those who are

curtailing or closing an operation -- to provide sixty days notice

to those employees who will be laid off or whose hours will be

substantially reduced."    Carpenters Dist. Council v. Dillard Dep't

Stores, Inc., 15 F.3d 1275, 1278 (5th Cir. 1994).14 It imposes this

requirement to provide employees an opportunity to look for other

jobs or seek retraining.     See 20 C.F.R. § 639.1(a) (1993).

     "[T]he NLRA ... [was] enacted to protect the right of workers

to join together ... and collectively bargain for the terms and

conditions of employment."     United Paperworkers, 999 F.2d at 54;

see also 29 U.S.C. § 151.     To provide such protection, the NLRA,

among other things, "conferr[ed] certain affirmative rights on

employees and [placed] certain enumerated restrictions on the

activities of employers."     American Ship Bldg. Co. v. NLRB, 380
U.S. 300, 316 (1965).     For example, § 8(a) of the NLRA proscribes

"unfair labor practices" by employers.     See 29 U.S.C. § 158(a).

     Unquestionably, WARN and the NLRA share similar structures;


Holding, 483 U.S. at 146-53.
14
     In Carpenters, our court disagreed with the Third Circuit on
an aspect of WARN's damages provision. Id. at 1282-86 (disagreeing
with Third Circuit's holding that WARN's remedial provision
requires "back pay" for each calendar day of violation; calculating
damages based only on work days within violation period).

                                - 13 -
"the family resemblance is undeniable, and indeed there is a

substantial overlap" between them.         See DelCostello, 462 U.S. at

170 (not discussing WARN).      In fact, the Department of Labor15

borrowed extensively from the NLRA in promulgating regulations for

WARN.   See 20 C.F.R. § 639.3(d) (1993) (defining "representative"

for WARN purposes by explicit reference to §§ 9(a) and 8(b) of the

NLRA); 20 C.F.R. § 639.3(a)(1)(ii) (1993) (defining "reasonable

expectation of recall"); 20 C.F.R. § 639.3(a)(2) (1993) (defining

"independent    contractors   and    subsidiaries"    by    reference    to

"existing legal rules", i.e., case law interpreting the NLRA); see

also 54 Fed. Reg. 16,045 (1989) (explicitly looking to NLRA for

guidance in promulgating 20 C.F.R. § 639.3(a)(2) definition of

"independent contractors and subsidiaries"); 54 Fed. Reg. 16,044-45

(1989) (discussing    promulgation    of    "reasonable    expectation   of

recall" language in 20 C.F.R. § 639.3(a)(1)(i) by referring to NLRA

case law).     After WARN's enactment, the NLRB's General Counsel

"predicted substantial interplay between the new law [(WARN)] ...

and the nation's basic labor law administered by the NLRB."             NLRB

General Counsel Outlines Overlap Between Plant Closing Law and

Taft-Hartley, 226 Daily Lab. Rep. (BNA), Nov. 23, 1988, at A-3.16

15
     It is significant that the Department of Labor administers
WARN.   In holding that a claim under the Employee Protection
Program of the Airline Deregulation Act should be subject to the
NLRA's period, the Third Circuit noted that, "as with the NLRA, the
Department of Labor has had a role in administering the EPP".
Haggerty v. USAir, Inc., 952 F.2d 781, 787 (3d Cir. 1992).
16
     Although the comments by NLRB General Counsel were far-
ranging, the following is illustrative:

           I think the two statutes are intended by Congress

                                - 14 -
     Given the linguistic overlap between WARN and the NLRA, it is

not surprising that, like the Department of Labor, federal courts

have turned to NLRA case law in interpreting WARN.   For example, in

Damron v. Rob Fork Mining Corp., 739 F. Supp. 341 (E.D. Ky. 1990),

aff'd, 945 F.2d 121 (6th Cir. 1991), the district court was

required to resolve "the extent to which laid off persons are to be

included in the calculation of `employees' for purposes of the WARN

Act."   Id. at 342.   Its resolution of that issue followed the lead

of the Department of Labor and looked to the NLRA:


                The specific WARN Act analysis requires a
           determination   of   whether   an  employee   would
           "reasonably experience an employment loss". Rather
           than await case law development of this phrase, the
           Secretary [of Labor] adopted a substantially
           similar analysis formulated under the National
           Labor Relations Act by the National Labor Relations
           Board's [NLRB] use of the "reasonable expectation
           of recall" test. The NLRB case law interpretation
           of that term, used in determining voter eligibility
           for representation elections, could then be
           utilized for the WARN Act. 54 Fed. Reg. 16,044.

                The parties appear to agree with this
           suggestion by the Secretary and it, likewise,
           appears to this court to be an equally applicable
           phrase in determining those persons to be counted
           for WARN Act purposes.

Id. at 344.   The Sixth Circuit affirmed, once again employing "the

NLRB analogy".   See Damron, 945 F.2d at 124-25.


           to operate essentially separately, but I think
           because of the borrowing of concepts, one from the
           other, and because of the impact on existing and
           future collective bargaining relationships that
           this statute requires ... it is inevitable that
           there will be a fair amount of interplay between
           the [two laws].

Id. (ellipses and brackets in original).

                                - 15 -
     The NLRA is more than just analogous to WARN; in fact, WARN

may be thought of as an outgrowth of the NLRA, because §§ 8(a)(1)

and 8(a)(5) of the NLRA, 29 U.S.C. § 158(a)(1), (5), have been

interpreted to require an employer to notify a union of its

decision to close a plant.

                 In order to meet its obligation to bargain
            over the effects on employees of a decision to
            close, an employer must conduct bargaining in a
            meaningful manner and at a meaningful time.   A
            concomitant element of meaningful bargaining is
            timely notice to the union of the decision to
            close, so that good faith bargaining does not
            become futile or impossible.

Penntech    Papers,     Inc.      v.   NLRB,   706 F.2d 18,   26    (1st   Cir.)

(citations and internal quotations omitted), cert. denied, 464 U.S.
892 (1983); see also Metropolitan Teletronics Corp., 279 N.L.R.B.
957, 958-59 & n.14 (1986) (finding NLRA § 8(a)(5) violation because

of company's failure to notify union of decision to close and

relocate plant), enforced, 819 F.2d 1130 (2d Cir. 1987).                       In a

sense, WARN amends the NLRA by setting a specific time period for

notice,    in   addition     to    expanding     coverage    to   all    employees,

regardless of union status.

     Furthermore,       as     noted,    collective     bargaining       agreements

frequently require notice of layoffs, shutdowns, and the like. See

First Nat'l Maintenance Corp. v. NLRB, 452 U.S. 666, 684 (1981)

(describing that such provisions are "prevalent"); see also Dubuque

Packing    Co.,   303 N.L.R.B. 386,    394   n.23   (1991)     (recognizing

collective bargaining agreement that required "6 months' notice be

given prior to closing").               Viewed from this perspective, WARN

merely codifies a frequent practice facilitated by the NLRA.                     In

                                        - 16 -
fact, the regulations implementing WARN provide:

            The provisions of WARN do not supersede any laws or
            collective bargaining agreements that provide for
            additional   notice   or  additional   rights   and
            remedies. If such law or agreement provides for a
            longer notice period, WARN notice shall run
            concurrently with that additional notice period.
            Collective bargaining agreements may be used to
            clarify or amplify the terms and conditions of
            WARN, but may not reduce WARN rights.

20 C.F.R. § 639.1(g) (1993).      Thus, the Department of Labor's

regulation injects WARN into collective bargaining agreements, both

by providing that the WARN notice period automatically increases if

provided for by the agreement, and by allowing WARN's "terms and

conditions" to be clarified or amplified by the agreement.

     These similarities notwithstanding, the Second Circuit held

that "the NLRA is not sufficiently analogous to override the

traditional assumption that a state limitations period should be

applied."    United Paperworkers, 999 F.2d at 55.   In comparing the

acts' purposes, it stated:

            The purpose of WARN, unlike that of the NLRA, is
            not to ensure labor peace but to alleviate the
            distress associated with job loss for both the
            workers and the community in which they live. This
            is demonstrated by the provision in the statute of
            causes of action for local governments as well as
            for individual workers and unions. When a union
            brings an action, it thus serves only as the
            representative of the class of employees that has
            been harmed.    The NLRA, in contrast, does not
            protect community interests in avoiding job loss.

Id. at 54; see also United Steelworkers, 1994 WL 415139, at *4,

1994 U.S. App. LEXIS 21132, at *15 (Third Circuit statement that

"WARN serves very broad societal goals -- to protect workers, their

families and their communities in the wake of potentially harmful


                               - 17 -
employment decisions.").     Its rejection of the NLRA limitations

period hinged on one essential perceived difference between WARN

and the NLRA:    the NLRA "specifically regulate[s] the collective

bargaining relationship", while WARN "remain[s] peripheral to that

concern."   United Paperworkers, 999 F.2d at 55.           It found that

"WARN, therefore, neither `encourages nor discourages' collective

bargaining, thus differing in purpose from the NLRA."            Id.; see

also United Steelworkers, 1994 WL 415139, at *4, 1994 U.S. App.

LEXIS 21132, at *14 (Third Circuit stating, at best, WARN has a

"tangential" effect on collective bargaining).

     As noted, we disagree.    A strict identity of purposes is not

a requisite for borrowing a limitations period from one federal

statute for use in another.    To the contrary, a federal statute's

limitations period is to be borrowed if, among other things, it

"provides   a   closer   analogy    than    available   state   statutes".

DelCostello, 462 F.2d at 171-72 (emphasis added); accord Lampf, 111
S. Ct. at 2779 (plurality) ("affords a `closer fit' with the cause

of action at issue than does any available state-law source");

Agency Holding, 483 U.S. at 152 (relying, in part, on "similarities

in purpose and structure").          If an identity of purposes were

required, it would seem that the Court would not have borrowed the

Clayton Act's limitations period in establishing a uniform period

for RICO.   See Agency Holding, 483 U.S. at 156.

     The purposes of the NLRA are similar to those of WARN.          Both

regulate labor-management relations:        WARN, by requiring notice of

impending layoffs and terminations; the NLRA, by facilitating


                                   - 18 -
concerted action by employees and governing collective bargaining

procedures.       Both do so to achieve similar objectives.                  WARN's

broad     purpose    is    to    protect       "workers,   their     families      and

communities" by providing notice so that workers who will be

terminated may seek other jobs or retraining. 20 C.F.R. § 639.1(a)

(1993).      The NLRA's stated purpose, though broader, embraces

similar objectives by "encouraging the practice and procedure of

collective bargaining ... for the purposes of negotiating the terms

and conditions of [workers'] employment or other mutual aid or

protection."      29 U.S.C. § 151.       As discussed supra, this purpose is

achieved, in part, by the proscription of "unfair labor practices"

by employers.        WARN's purpose may be seen as a subset of the

NLRA's:      WARN    provides     a    specific    protection      for   workers    by

requiring that employers render advance notice of terminations or

mass layoffs, while the NLRA generally defines and regulates the

relationship between employers and employees to promote peaceful

labor relations.17

     In    sum,     WARN   and   the    NLRA    share   similar    language;    they

undoubtedly overlap. In addition, they share similar, though by no

means identical, purposes.             The "fit" is reasonably close.18

17
     The dissent finds this comparison of purposes "weak". Dissent
at 12 n.32. We think this discussion, along with the other points
made in this section (several of which the dissent does not
address), to be far "more convincing than the fact that both were
passed by Congress." Id. at 12-13 n.32. This becomes all the more
apparent when one considers, as discussed, that the NLRA proscribes
conduct almost identical to that proscribed by WARN.
18
     The dissent dismisses the relationship between the NLRA and
WARN, and does so for essentially one reason: its disagreement
with our "shaky premise that the policy favoring the rapid

                                        - 19 -
                                2.

     The question remains, however, whether a state period provides

as close or closer "fit" to WARN than does the NLRA.   Several Texas

limitations periods19 have been suggested by appellants and amici

curiae20 as proper analogies to WARN:   Tex. Civ. Prac. & Rem. Code



resolution of labor disputes (presumably so that everyone can get
back to business) applies to a situation where the company has
closed a plant (and there will be no more business)." Dissent at
7.    The dissent returns to this point again and again; a
particularly colorful reprise follows: "Once a plant has closed
... there can be no resolution of a labor dispute. The plant is
gone, workers are without jobs, the community is left reeling."
Dissent at 17-18.

     There are several reasons why the policies of WARN would be
better served by application of the NLRA's six-month limitations
period, and these reasons are discussed infra, part II.C. For now,
four points will suffice. First, as noted, WARN is not merely a
plant closing law; it also governs "mass layoffs". Second, to the
extent WARN concerns itself with layoffs (in which there is an
ongoing business and the possibility that the affected employee may
be re-employed), the NLRA's six-month limitations period is
consistent with federal law's preference for rapidity in resolving
labor disputes -- even those having nothing at all to do with the
collective bargaining relationship. See infra, note 34 (discussing
Age Discrimination in Employment Act and Title VII claims). Third,
to the extent that WARN does concern itself with plant closings,
the need for promptness in asserting claims becomes even more
intense, as is discussed later. Fourth, the six-month NLRA period
does apply to any unfair practice claim under the NLRA which might
arise from a plant closing without notice; Congress did not create
a special limitations period for unfair labor practices connected
with a plant closing.
19
     Although Halkias' action includes Oklahoma plaintiffs from
General Dynamics' Tulsa facility, no party suggests borrowing an
Oklahoma period. This lends credence to our concern, discussed
infra, that in a choice of law situation involving borrowing a
state limitations period, a district court will look to that of the
forum state.
20
     A brief was filed on behalf of appellants by the following
amici curiae:   Texas AFL-CIO, Oil Chemical and Atomic Workers,
United Mineworkers of America, Automobile Mechanics' Local No. 701,
NLG/Sugar Law Center for Economic and Social Justice, and the UAW.

                              - 20 -
§§ 16.003 (two-year tort statute), 16.004 (four-year breach of

contract   statute),   and   16.051    (four-year   residual   statute).

Conspicuously   absent   from   these    suggestions    are    persuasive

discussions of why any of these statutes contain appropriate

limitations periods for WARN.    Halkias contends only that "[i]t is

clear that the applicable state statute of limitation should be

either" from the tort or contract statute.             Likewise, Staudt

asserts (in his brief) that either the tort or contract limitations

period should be applied, although evidencing a preference for the

former, on the basis that the failure to give a WARN notice

"constitute[s] a taking or conversion of the employee's right to

continued employment."21 And, the amici avoid the issue altogether,

suggesting that all three periods are suitable candidates, but

requesting a remand for the district court to select the closest

one.22

                                  a.


21
     But, at oral argument, when asked which Texas period should be
applied, Staudt's counsel replied that he was "afraid you were
going to ask that". Although Staudt urged the tort period in his
brief, by oral argument, he evidently had changed his mind, stating
a preference for the residuary period, and expressly disavowing a
preference for the contracts period (the period selected by the
Second Circuit).    Given the difficulty in identifying a single
Texas limitations period that is most analogous, we concur with a
sentiment expressed by the Third Circuit in its decision to apply
the NLRA's limitations period to actions under the Employee
Protection Program of the Airline Deregulation Act: "[I]t is not
easy to find a state limitations period that is an appropriate
analogy." Haggerty, 952 F.2d at 786.
22
     We decline to do so. We review freely, and rule on, legal
issues such as this; there is no reason to remand to district
courts that have already held that the NLRA presents a closer
analogy to WARN than any Texas period.

                                - 21 -
     As for the tort period, we disagree with Staudt's assertion

that a WARN claim more closely resembles a claim for "conversion of

an employee's right to continued employment" than it does an action

under the NLRA.    Texas is an employment at will State.               E.g., Pease

v. Pakhoed Corp., 980 F.2d 995, 1000 (5th Cir. 1993).                   But, even

assuming that this is a tort in Texas, it presents a poor analogy

to a WARN claim.     WARN has nothing to do with a right to continued

employment; it concerns only advance notice of an "employment

loss". Regardless of whether notice is given, the employer is free

to terminate or lay off the employee, or reduce his or her hours of

work.     Likewise,     WARN's     resemblance,      if   any,    to   any   other

traditional   tort      claim    is   nowhere      near   as    obvious    as    its

resemblance to the NLRA.23

                                       b.

     The request that we apply Texas' residual statute, § 16.051,

may be quickly dismissed.        As a general matter, the borrowing of a

"catchall" period is not favored.           See Agency Holding, 483 U.S. at

152-53;   Wilson   v.    Garcia,      471 U.S. 261,   278    (1985).        More

specifically, it can hardly be said that § 16.051, which applies to

a tremendous diversity of claims, see Tex. Civ. Prac. & Rem. Code

Ann. § 16.051, Notes of Decisions (Vernon 1986), is as analogous,

or more analogous, to WARN than the NLRA is.               See also Haggerty,


23
     Tort claims exist to compensate an individual for an injury
proximately caused by the defendant. But, even if a terminated
worker in a WARN situation gets a higher paying job the day after
his termination, and therefore arguably has no "injury", WARN still
seems to provide for two months pay if the requisite notice was not
given. See 29 U.S.C. § 2104(a)(1-2), (7).

                                      - 22 -
952 F.2d at 786 (finding that a state's residual limitations period

"offers no analogy [to the federal cause of action at issue], it is

simply a fallback position").

                                  c.

     Finally, the breach of contract limitations period, § 16.004,

likewise fails to provide as close an analogy to WARN as does the

NLRA.24 As noted, Texas is an employment at will State. After all,

as discussed, no contractual right to continued employment is

implicated by WARN.

     In sum, canvassing the possible Texas periods reveals none as

analogous to WARN as the NLRA.25       None seeks to accommodate the

24
     The breach of contract period may come closer than any other
Texas period. And, if nothing else, utilizing it would create some
semblance of uniformity, given the Second Circuit's borrowing a
state contract limitations period. But, the rationale utilized by
the Second Circuit in choosing this period does not necessarily
dictate the same result when Texas law supplies the period. The
Second Circuit reasoned that the contract period should govern
because it is the period for workers' compensation claims and
"wrongful discharge" claims in Vermont. United Paperworkers, 999
F.2d at 57. In Texas, however, a workers' compensation claim must
be submitted to the Texas Workers' Compensation Commission within
one year. Tex. Lab. Code. Ann. § 409.003 (West 1994). Texas'
traditional cause of action for wrongful discharge for asserting a
workers' compensation claim was subject to the two-year tort
limitations period. See Almazan v. United Services Auto. Ass'n,
840 S.W.2d 776, 779-80 (Tex. Ct. App. 1992) (discussing wrongful
discharge action under Tex. Rev. Civ. Stat. Ann. art. 8307(c) (West
1994) (repealed 1993)), error denied (March 3, 1993).         Thus,
following the Second Circuit's reasoning may produce a very
different result in Texas than it did in Vermont, underscoring the
need for uniformity provided by borrowing the limitations period
from a federal statute.
25
     The Third Circuit recognized that state law provided less than
a "perfect analogy". But, because the actions were timely under
any of the four potential state periods, it left unanswered which
of the four, ranging from two years to six years, is more analogous
to WARN than the NLRA. United Steelworkers, 1994 WL 415139, at *7
& n.5, 1994 U.S. App. LEXIS 21132, at *25-26 & n.5.

                                - 23 -
same, or very similar, interests as WARN, much less govern an

action that will frequently overlap with WARN.26             And, needless to

say, none embraces causes of action that share common language with

WARN.27

                                     C.

     Borrowing      the   NLRA   period     is   supported    by    litigation

practicalities and policy considerations.               See DelCostello, 462
U.S. at 172 (counseling use of more analogous federal limitations

period "when the federal policies at stake and the practicalities

of litigation make that rule a significantly more appropriate

vehicle for interstitial lawmaking").

                                     1.

     The    first   litigation    practicality     we    consider    is   forum

shopping.     See Lampf, 111 S. Ct. at 2779 (plurality); Agency

Holding, 483 U.S. at 154 ("the use of state statutes would present

the danger of forum shopping").             Raising this concern is the

breadth of WARN's venue provision, which permits an action to be

brought not only in "any district in which the violation is alleged

to have occurred", but also, in any district "in which the employer

transacts business". 29 U.S.C. § 2104(a)(5) (emphasis added). The

Second and Third Circuits were not as troubled as we by this

26
     Recall, as discussed supra, that the NLRA has been interpreted
to require WARN-like notice.
27
     General Dynamics suggests that if a Texas period is to apply,
it should be the six-month period under the Texas Pay Statute. See
Tex. Rev. Civ. Code Ann. art. 5155, § 5(a). This provision may be
more similar to WARN than those offered by appellants and amici;
however, it does not provide as close an analogy as does the NLRA.
WARN does not compensate for past services rendered.

                                   - 24 -
generous venue provision, and the concomitant possibility that a

party could manipulate it through forum shopping.       The Second

Circuit began its analysis of this issue by quoting the United

Paperworkers district court:

          The term "plant closing" as defined by the Act is
          limited to single sites of employment, and venue is
          limited to the district where the violation is
          alleged to have occurred or where the employer does
          business; unless a single plant site straddles the
          boundary between two states, it is unlikely
          prospective plaintiffs will have a broad choice of
          fora in which to bring their claims or that doubt
          will arise as to in which state triggering events
          occurred. Therefore, geographic considerations do
          not counsel for the application of a uniform
          federal limitations period for WARN Act claims.

United Paperworkers, 999 F.2d at 56 (citing and quoting district

court); see also United Steelworkers, 1994 WL 415139, at *6, 1994
U.S. App. LEXIS 21132, at *22 (Third Circuit relying upon the above

United Paperworkers quote to dismiss forum shopping concerns).

After endorsing the assertion that plaintiffs would not have "a

broad choice of fora" -- a conclusion somewhat at odds, it seems,

with the judicially-noticeable fact that many businesses with 100

or more employees28 "transact business" in more than one state --

the Second Circuit then quoted another district court for the

proposition that

          choice of law rules would likely point to borrowing
          the law of the site since that would be the place
          of the injury, and probably the place of the
          unlawful action as well. Therefore, it is unlikely
          that a WARN plaintiff would be able to forum shop

28
     WARN only applies to employers with "100 or more employees,
excluding part-time employees" or "100 or more employees who in the
aggregate work at least 4,000 hours per week".        29 U.S.C. §
2101(a)(1)(A-B).

                               - 25 -
          for a locale with the most advantageous state of
          limitations; the law of the site of the layoff
          would likely be chosen no matter where the suit
          happened to be filed.

United Paperworkers, 999 F.2d at 56 n.9 (citation omitted; emphasis

added).   Choice of law rules appear, however, to pose greater

problems than this.

     A WARN action is, of course, a federal question case.      The

choice of laws issue that would be presented to a forum that does

not include the site of the WARN violation would be which state's

limitations period should be borrowed, and the outcome of that

inquiry seems by no means certain.     A district court's choice of

law principles in a federal question case are derived from federal

common law, as the Second and Third Circuits have recognized.

Corporacion Venezolona de Fomento v. Vintero Sales Corp., 629 F.2d
786, 795 (2d Cir. 1980) ("This is a federal question case ... and

it is appropriate that we apply a federal common law choice of law

rule ..."), cert. denied, 449 U.S. 1080 (1981); see Gluck v. Unisys

Corp., 960 F.2d 1168, 1179 n.8 (3d Cir. 1992) ("A state court or

legislature does not necessarily seek to further or even consider

federal laws when it develops its choice of law provisions.       A

federal choice of law rule would address those concerns."). If the

district court follows the forum state's choice of law principles

as a surrogate for federal common law, statutes of limitations are

viewed by many jurisdictions as "procedural"; and thus a forum will

follow its own period, regardless of the period that would apply in

the state in which the cause of action arose.   See generally Eugene

F. Scoles & Peter Hay, Conflict of Laws §§ 3.9(b), 3.10, 3.11 at

                              - 26 -
58-64 (2d ed. 1992).29   This result, of course, would be completely

different from that suggested by the Second Circuit.30

Moreover, examining borrowing cases involving a conflict over which

state's limitation period should apply, we find a consistent

preference for borrowing the forum state's.   See Wang Lab., Inc. v.

Kagan, 990 F.2d 1126, 1128 (9th Cir. 1993) ("In an ERISA case, we

ordinarily borrow the forum state's statute of limitations ....")

(emphasis added); Gluck, 960 F.2d at 1179-80 (after reviewing a

conflict regarding which state's statute of limitations should be

borrowed for an ERISA claim, court decides to "follow the general

rule and borrow a limitations period applicable to the forum state

claim most analogous to the ERISA claim ...") (emphasis added);

Champion Intern. Corp. v. United Paperworkers, 779 F.2d 328, 332-33

(6th Cir. 1985) (refusing to apply forum state's borrowing statute;

applying forum state's limitations period to federal cause of

action).


29
     Texas courts generally describe statutes of limitations as
procedural and apply their own. See, e.g., Hollander v. Capon, 853
S.W.2d 723, 727 (Tex. Ct. App. 1993) ("The statute of limitations
is a procedural issue. If the action is barred by the statute of
limitations of the forum court in which the lawsuit is pending, no
action may be maintained even if the action is not barred in the
state where the cause of action arose.").
30
     The dissent does not attempt rigorous analysis of what the
effect of choice of law rules would be; it merely states that the
"threat of forum shopping ... is stemmed by choice of law rules
which dictate that the law of the site of the layoff ... would be
chosen no matter where the suit was filed." Dissent at 16-17. To
support this conclusion, the dissent relies on the district court
opinion in Automobile Mechanics'. But, that opinion contains no
citation of authority for its sweeping statement that "choice of
law rules would likely point to borrowing the law of the site".
Automobile Mechanics', 830 F. Supp. at 436.

                               - 27 -
     Augmenting the dangers that forum shopping may occur, and

highlighting the complexity of a federal court's decision as to

which limitations period should be borrowed, WARN claims could

involve several different states by virtue of the maintenance of a

class action.    For instance, the district court certified Halkias'

class action, allowing him to press WARN claims from facilities in

both Texas and Oklahoma.    Moreover, as discussed supra, there was

another potential forum, Missouri.31       Given the possibility for

multistate WARN litigation, the issue of which state's limitations

period should control might become an issue of time-consuming

litigation.     And, it goes without saying, courts do not have time

to waste.

     Considering, collectively, the likelihood of forum shopping,

and the possibility for multistate WARN class actions, the question

arises:     Should federal courts even address themselves to the

vexatious question of which state's period should govern a WARN

claim, when the NLRA provides a uniform period?       We think not.   If

nothing else, valuable time and resources should not be consumed

litigating such issues.     See Short, 908 F.2d at 1389 (discussing

pre-Lampf   limitations   period   for   securities   fraud   actions).32

31
     Without deciding the issue, because it is not before us, a
class action for several different sites, each of which satisfies
WARN's "single site" requirement, appears to be appropriate when
the decision to close each site was simultaneous and arose out of
the same exigency.    See 29 U.S.C. § 2101(a)(2) ("single site"
requirement); see also Fed. R. Civ. P. 23(a-b) (class action
requirements).
32
     Short's discussion merits reiteration:

            From the perspective of practitioners litigating

                                - 28 -
Accordingly, we conclude that a uniform, single limitations period

is desirable for WARN claims, a conclusion militating in favor of

applying the NLRA's.

                                    2.

     This conclusion is buttressed by resort to an examination of

WARN's policies,    and   the    likely    effect   on   those   policies    of

applying diverse, and often quite long, limitations periods.                See

DelCostello, 462 U.S. at 172 (urging use of more analogous federal

limitations period "when the federal policies at stake ... make

that rule a significantly more appropriate vehicle for interstitial

lawmaking").

     First, we recognize that federal labor policy has long favored

the rapid    settlement   of    disputes    between   an   employer   and    an

employee.    In applying the NLRA's period to § 301 of the Labor

Management Relations Act, 29 U.S.C. § 185 (1988), the Seventh

Circuit reasoned that "[t]he six-month limitation period will

encourage prompt resolution of labor disputes."             Hofmeister, 950
F.2d at 1348.   Appellants urge that this rationale is inapplicable


            cases originating in many states (especially class
            actions), the situation is a nightmare.     Lawyers
            and courts alike devote untold hours to identifying
            proper state analogies and applying multiple
            (conflicting or cumulative) tolling doctrines.
            "This uncertainty and lack of uniformity promote
            forum shopping by plaintiffs and result in wholly
            unjustified disparities in the rights of different
            parties litigating identical claims in different
            states.    Neither plaintiffs nor defendants can
            determine their rights with any certainty.     Vast
            amounts of judicial time and attorneys' fees are
            wasted."

Short, 908 F.2d at 1389 (citation omitted).

                                  - 29 -
to WARN, contending that although promptness is of unique concern

to the collective bargaining process, it is not applicable to

WARN's notice requirement.

     We disagree.   As the Seventh Circuit explained in rejecting a

similar argument against the application of the NLRA's period to

"`pure' section 301 actions":33    "The six-month limitations period

in section 10(b) was adopted in order to `bar litigation over past

events "after records have been destroyed, witnesses have gone

elsewhere, and recollection of the events in question have become

dim and confused."'" Johnson v. Graphic Communications Int'l Union

Local 303, 930 F.2d 1178, 1182 (7th Cir.) (citing, inter alia,

Local Lodge No. 1424 v. NLRB, 362 U.S. 411, 419 (1960)), cert.

denied, 112 S. Ct. 184 (1991).34    This concern is no less present

in a WARN claim; indeed, given that WARN is often triggered by

plant closings or relocations, the need for prompt litigation is

even greater.   Allowing a party several years in which to bring a

WARN claim could create untold problems concerning availability of

evidence.35

33
     Referring to § 301 of the Labor-Management Act of 1947, 29
U.S.C. § 185.
34
     In fact, federal law's preference for rapidity in labor
dispute resolution explicitly extends to areas that have nothing to
do with the collective bargaining process.        See 29 U.S.C. §
626(d)(1) (180-day filing period before EEOC for claims under Age
Discrimination in Employment Act); 42 U.S.C. § 2000e-5(e)(1) (180-
day filing period with EEOC for Title VII claims).
35
     Appellants protest that WARN claims are too difficult to
prepare within six months.     We disagree; moreover, many WARN
plaintiffs have brought their claims within six months after the
accrual of their cause of action. See, e.g., Local 217, Hotel &
Restaurant Employees Union v. MHM, Inc., 976 F.2d 805, 807 (2d Cir.

                              - 30 -
1992) (within approximately five months of closing of hotel by
employer); Local 397, Int'l Union of Electronic, Electrical,
Salaried Mach. & Furniture Workers v. Midwest Fasteners, Inc., 763
F. Supp. 78, 80-81 (D.N.J. 1990) (within three months of plant
closing). Indeed, General Dynamics states that the Missouri action
was filed within 10 days of the layoffs at that facility.      See
supra, note 3.

     Likewise, we reject the suggestion that utilization of a six-
month period is incompatible with WARN's requirement that a
workload reduction or temporary layoff last more than six months
before becoming actionable. See 29 U.S.C. § 2101(a)(6) (defining
"employment loss" as termination, layoff exceeding six months, or
reduction in hours of work exceeding six months). The parties'
pleadings are less than clear on exactly what sort of "employment
loss" they suffered. If predicated on termination, their claims
accrued upon termination, see Automobile Mechanics', 830 F. Supp.
at 434; 29 U.S.C. § 2101(a)(6)(A), and a six-month limitations
period is not incompatible with such a situation.       Because the
issue is not before us, we leave for another day when a WARN claim
accrues, particularly in the diminished workload or layoff
situation. Assuming, without deciding, that a layoff or reduced
workload must persist for six months before becoming actionable,
the limitations period would not begin to run until after that
period expired. See Automobile Mechanics', 830 F. Supp. at 434
(noting differences in time of accrual if claim is predicated on
termination or layoff; and, while accrual issue not clear from
pleadings, finding action would be timely whether claim arose from
layoff or termination).     In any event, whether the appellants
suffered a layoff or a termination, their claims are untimely, in
light of the six-month limitations period we adopt. The question
that Halkias presents, "When does the layoff action accrue?", is
one that exists regardless of the length of the limitations period.

     We also reject the suggestion that a six-month period is
unworkable because, unlike the NLRA, WARN does not provide a
"complex administrative structure" for pursuit of claims.      See
United Paperworkers, 999 F.2d at 55. The Supreme Court has applied
the NLRA limitations period to actions brought by an employee
against his employer for breach of the collective bargaining
agreement and against his union (under § 301 of the Labor
Management Relations Act) for breach of the duty of fair
representation, see DelCostello, 462 U.S. at 154-55, 170-72; see
also Coyle, 838 F.2d at 1405 (discussing DelCostello; describing
action in DelCostello as a "hybrid action ... under § 301"), a
cause of action that requires some effort to bring because "the
employee will often be unsophisticated in collective-bargaining
matters .... He is called upon, within the limitations period, to
evaluate the adequacy of the union's representation, to retain
counsel, to investigate substantial matters ..., and to frame his

                              - 31 -
     Moreover, as discussed supra, failure to give WARN notice

often may create a concurrent claim under the NLRA.       When a claim

under one federal statute is also an "unfair labor practice under

the NLRA, it seems particularly appropriate to borrow the NLRA

limitations period."    Hofmeister, 950 F.2d at 1348.

     Finally,   and    most   important,   application   of   expansive

limitations periods would disserve WARN's most specific objective:

the provision of a cushion of time for employees to explore other

job opportunities and, if necessary, seek retraining.           See 20


suit".    DelCostello, 462 U.S. at 166.      By contrast, a WARN
plaintiff need only know that he was terminated or laid off without
notice; provided his situation comports with the requisites of
WARN, he can sue. Indeed, the absence of a "complex administrative
structure" may be emblematic of the simplicity of a WARN claim,
rather than a justification for a lengthy limitations period.

     The dissent emphasizes that the plaintiffs in these cases are
not represented by unions, and thus are deprived of "union legal
representation". As discussed supra, an employee bringing hybrid
§ 301 actions against his union for breach of the duty of fair
representation (and against his employer for breach of the
collective bargaining agreement) is, after DelCostello, required to
bring his claim within the NLRA's six-month limitations period.
And, as discussed, he faces obstacles at least as great as those
faced by one seeking to assert a simple WARN claim. Yet he, too,
will lack union legal representation.

     The dissent similarly opines that we "hold[] the plaintiffs to
a deal they did not make: They suffer the six-month requirement
but benefit from no corresponding protection of their rights."
Dissent at 9 (footnote omitted). Of course, WARN confers specific
rights on workers, and provides remedies for their violation. It
is not as if workers after the enactment of WARN -- even with the
application of a six-month limitations period -- "benefit from no
corresponding protection of their rights."

     The dissent prompts a question: Can anyone imagine that, with
"thousands of workers" in "distress" after a termination or layoff
without WARN notice, see dissent at 9, 12, a lawyer (or lawyers)
will not be far behind?     This seems especially probable given
WARN's provision of attorneys' fees for prevailing parties. See 29
U.S.C. § 2104(a)(6).

                                 - 32 -
C.F.R. § 639.1(a) (1993) ("Advance notice provides workers ... some

transition time to adjust to the prospective loss of employment, to

seek and obtain alternative jobs and, if necessary, to enter skill

training or retraining ....").             Obviously, providing funds to

workers several years after their termination does not serve that

objective.    Cf. Lloyd v. Department of Labor, 637 F.2d 1267, 1270

(9th Cir. 1980) ("In order to serve the [Trade] Act's purposes of

retraining, adjustment, and relocation, it was important that

workers claim and receive benefits promptly after discharge. There

were also other advantages -- such as freshness of records and

other   evidence   --   to   be   gained    by   promptness.")   (citations

omitted).36

36
     Of course, prompt filing does not necessarily mean prompt
resolution.   That will depend on numerous factors, including
discovery and the district court's caseload. But, obviously, the
sooner suit is filed, the sooner the resolution from the date of
the employment loss.

     The dissent asserts that the application of a six-month period
would "stymie WARN's true objective". Dissent at 18. The reason
proffered for this assertion is that "companies can relax a bit and
rest assured that they may `make redundant' many legally
unsophisticated and unsuspecting workers" with a six-month period,
while a longer period would deter violations of WARN. Obviously,
the rationale presupposes that an employer chooses not to comply
with WARN coldly and rationally. It is quite questionable that a
company would intentionally violate WARN in reliance on the
possibility that a worker would not sue. In fact, if just one
worker approaches a lawyer, then the possibility of a class action
becomes very real. In these circumstances, a decision to violate
WARN on the basis assumed by the dissent would be illogical.
Moreover, if this premise of the dissent has merit, one would
suspect that employers would "just relax a bit" regarding the
sexual harassment of, or age discrimination against, their "legally
unsophisticated and unsuspecting workers" because of the short
limitations   periods   attaching   to    Title  VII  or  the   Age
Discrimination in Employment Act.      See supra note 34.   Current
events suggest otherwise.


                                   - 33 -
                                      D.

     Halkias    and   the   amici   urge     that   if   we   apply   a   federal

limitations period, it should be the four-year federal residual

period, 28 U.S.C. § 1658.      But, by its terms, it applies only to "a

civil action arising under an Act of Congress enacted after the

date of the enactment of this section".              Id.      Section 1658 was

enacted on December 1, 1990, well after WARN's enactment.                 Compare

Pub. L. No. 101-650, 104 Stat. 5089, 5114-15 (1990) (§ 1658

enactment) with Pub. L. No. 100-379, 102 Stat. 890 (1988) (WARN

enacted on August 4, 1988).37

     Despite § 1658's plain language, amici urge that we borrow it,

if we are to borrow federal law.           Specifically, they contend that

§ 1658's legislative history indicates that Congress refused to

give it retroactive effect only because doing so would undermine

the settled expectations of parties in those instances where the

courts   have   already     settled    the     limitations      period    issue.

Reasoning that WARN's limitations period has not been so settled,

they contend that we should borrow § 1658 despite its plain

language to the contrary.


     In addition, the dissent invites a false choice. While the
borrowing of state limitations periods may in several states result
in long periods (so long that their application to a plant closing
or mass layoff seems inappropriate), a state limitations period
could be as short as the NLRA's, e.g., the six-month period of the
Texas pay statute, see supra note 27, dissent at 14 n.36, or
perhaps even shorter.
37
     The enactment of § 1658 reflected concern by both Congress and
the Federal Courts Study Committee that the process of borrowing
limitations periods for federal causes of action was, to say the
least, problematic. See H.R. Rep. No. 734, 101st Cong., 2d Sess.
24 (1990), reprinted in 1990 U.S.C.C.A.N. 6860, 6870.

                                    - 34 -
     We refuse to reject that plain language.   Moreover, we cannot

see how the federal residual statue presents a closer analogy to a

WARN claim than does the NLRA's six-month period.        Also, the

application of § 1658 would undermine WARN's central purpose, by

discouraging the prompt resolution of WARN claims.       For these

reasons, traditional borrowing principles do not favor application

of § 1658 to WARN claims.

                                 E.

     Halkias' last contention is that Congress violated the Fifth

Amendment by failing "to prescribe a limitation period for a WARN

Act violation", thereby requiring a plaintiff to "`guess' at which

statute the federal courts will `borrow'".38 We assume Halkias does

not wish to invalidate WARN itself, inasmuch as that statute

provides the basis for his requested relief.     Rather, we assume

that he wants to be excepted from the application of an unforeseen

limitations period.   We see no need for such an exception.

     Generally, Fifth Amendment due process is not affected by the

traditional practice of borrowing limitation periods.   Cf. Agency

Holding, 483 U.S. at 157-65 (Scalia, J., concurring in judgment)

(tracing history of "borrowing" limitations periods).   Indeed, the

borrowing of limitations periods is a normal component of statutory

interpretation, see DelCostello, 403 U.S. at 158-62; and a borrowed

federal limitations period has been applied by the Supreme Court to

the litigants before it.    See Lampf, 111 S. Ct. at 2782; see also

38
     He also contends that Congress likewise violated the
Fourteenth Amendment, which, by its terms, applies only to the
States.

                               - 35 -
Lampf, 111 S. Ct. at 2786 (O'Connor, J., dissenting) (objecting to

Court's application of newly-announced limitation period to "the

very case in which it announced the new rule").

        This is not to say that we do not sympathize with Halkias'

underlying     concern;    we   do.     Indeed,   the   rationale   of   this

contention illustrates the necessity for a uniform limitations

period for WARN claims, a result we herald by adopting the NLRA's

six-month period.

                                       III.

        For the foregoing reasons, the judgments of the district

courts are

                                  AFFIRMED.

WISDOM, Circuit Judge, dissenting.

        This is a difficult case.        Reasonable minds can disagree on

the proper outcome. To my mind, however, the United States Supreme

Court has provided a framework whose strictures dictate the result.

Because I find the majority's diligent attempt to escape that

outcome unconvincing, I respectfully dissent.

                                        I.

        The issue presented, as correctly framed by the majority, is

whether the district court erred in applying the six-month statute

of limitations from § 10(b) of the National Labor Relations Act

(NLRA)39 to the plaintiffs' claims under the Worker Adjustment and

Retraining Notification Act (WARN)40.          This is not only a question

39
     29 U.S.C. § 160(b).
40
     29 U.S.C. §§ 2101-2109.

                                      - 36 -
of first impression in this Circuit, we are the only Court of

Appeals to consider applying the NLRA's statute of limitations to

non-unionized WARN plaintiffs.41      The majority reluctantly parts

ways with the Second and Third Circuits on this question and holds

that the NLRA six-month limitations applies to WARN.42     I believe

that our sister circuits got it right.

     I agree with the majority that this case presents a "classic

example" of "which round peg to stuff in a square hole".   All three

consolidated appeals focus on the same task: We must fill in a

blank left by Congress, namely, what statute of limitations applies

to cases brought under the WARN?      Whenever courts are left to a

task of this nature, they become part sleuth, part improvisor. The

truth is, we do not know what Congress would have preferred and,

so, are left with our best guess as to what would most closely

approach congressional intent -- if it had an intent on the

subject.

                                II.

     The starting point in resolving the present issue is the

recent Supreme Court decision in Lampf, Pleva, Lipkind, Prupis &

Petigrow v. Gilbertson43.   In that case, the Court held that, when

Congress creates a federal cause of action but does not include a

41
 The certified class represented by John Halkias and Barry Jackson
consists of about two thousand non-unionized former employees of
General Dynamics's Fort Worth and Tulsa operations.
42
 See United Paperworkers Local 340 v. Specialty Paperboard, Inc.,
999 F.2d 51, 53 (2nd Cir. 1993); United Steelworkers of Am. v.
Crown Cork & Seal Co., Nos. 93-2008 and 93-7613, 1994 WL 415139 (3d
Cir. Aug. 10, 1994).
43
 501 U.S. __, 115 L. Ed. 2d 321, reh'g denied, 501 U.S. __, 115 L.
Ed. 2d 1109 (1991).
statute of limitations, the courts are to presume that Congress

intended for the analogous state statute of limitations to apply.44

The Supreme Court summarized this general rule as follows:

           It is the usual rule that when Congress has failed to
           provide a statute of limitations for a federal cause of
           action, a court "borrows" or "absorbs" the local time
           limitation most analogous to the case at hand. . . .

This rule is founded on the Rules of Decision Act which "has

enjoyed sufficient longevity that we may assume that, in enacting

remedial legislation, Congress ordinarily intends by its silence

that we borrow state law."45

           This general rule is subject to a limited exception.      If a

state statute of limitations would be "at odds with the purpose or

operation of federal substantive law", the courts should ignore the

state limitations period and instead borrow the most analogous

federal limitations period.46        This exception, however, remains

that; it is "a closely circumscribed exception" to the general rule

that state, not federal, limitations periods apply when Congress

fails to specify a limitations period for a federal cause of

action.47

           Moreover, it is important to underscore that this exception

44
     Id. at __, 115 L.Ed.2d at 331 (citations omitted).
45
     Id.
46
 DelCostello v. International Bd. of Teamsters, 462 U.S. 151, 161
(1983).
47
 Lampf, 501 U.S. at __, 115 L.Ed.2d at 331-32 (quoting Reed v.
United Transportation Union, 488 U.S. 319, 324, 102 L. Ed. 2d 665
(1989)). See also, United Paperworkers, 999 F.2d at 53 ("[The]
Supreme Court has set forth limited circumstances under which it
might be preferable to borrow a federal limitations period").

                                   - 38 -
applies     only   when   the   state    statute   of   limitations   would

"frustrate" the policies of WARN.48         This approach to the exception

makes sense for, as the DelCostello Court explained, it would be

"inappropriate to conclude that Congress would choose to adopt

state rules at odds with the purpose or operation of federal

substantive law".49 Unfortunately, the majority's decision deviates

dramatically from this established framework.

        The language in Lampf pronouncing the state borrowing rule

alive and well did not command "only a plurality", as the majority

and General Dynamics would have us believe.50           In fact, a simple

head count proves the opposite.         Four Justices joined in part II.A

of the Court's opinion from which the quoted rule comes.                The

remaining Justices took positions even more hostile to General

Dynamics's position than Justice Blackmun's plurality opinion.51

48
     Lampf, 501 U.S. __, 115 L.Ed.2d at 331.
49
     DelCostello, 462 U.S. at 161.
50
     Slip op. at 11.
51
 Justice Scalia did not join part II.A of Justice Blackmun's
plurality opinion. In his concurring opinion, Justice Scalia said:
"In my view, absent a congressionally created limitations period
state periods govern, or if they are inconsistent with the purposes
of the federal act, no limitations period exists". Lampf, 501 U.S.
at ___, 115 L. Ed. 2d at 337 (Scalia, J., concurring) (emphasis
added). Justices Stevens and Souter dissented. Justice Stevens's
dissent explicitly disagrees with "[t]he Court's rejection of the
traditional rule of applying a state limitations period when the
federal statute is silent . . ." Id. at __, 115 L. Ed. 2d at 339
(Stevens, J., dissenting) (emphasis added).      Finally, Justices
O'Connor and Kennedy dissented from the Court's refusal to make its
decision prospective only. Even they agreed, however, with the
view that the plaintiffs's "claims were governed by the state
statute of limitations for the most analogous state cause of
action".    Id. at __, 115 L. Ed. 2d at 340 (O'Connor, J.,
dissenting) (emphasis in original).

                                   - 39 -
The Court actually was unanimous in Lampf in expressing the view

that state statutes of limitation generally govern if Congress

attaches no limitations period to a federal cause of action.

                                 III.

     Lampf and DelCostello create a flow chart inquiry.   We always

look to the state statute of limitations first to see if an

analogous state law exists.52    The majority's explanation of the

Lampf "hierarchy," however, places the choice between a federal and

state statute on par with one another, both subject to the criteria

of which provides the best fit in the light of forum shopping

concerns and the geographic character of the claim.

     That is not Lampf's teaching.       The hierarchy is vertical;

Lampf is clear that state statutes of limitations are the rule,

federal rules the exception.    Courts do not make a simple choice

between the federal and state rules. If an analogous state statute

of limitations is found, it should be used, provided it is not at

odds with the federal substantive law.53 This approach embodies the

52
 At oral argument a member of the panel asked counsel for General
Dynamics if it was true that the Court had to look to state law
first, before considering federal law. Counsel conceded the point.
The following exchange took place.

     Judge:     "When we write this, we have to go through the
                state statutes first before we get to the federal
                statutes".

     Counsel:   "I completely agree with that.   That is the proper
                analysis, there is no doubt."
53
 The Court in Lampf cited both the DelCostello case and Agency
Holding Corp. v. Malley-Duff & Associates, Inc., 483 U.S. 143, 97
L. Ed. 2d 121 (1987) -- both of which the majority cites extensively
in support of its position -- for the proposition that federal law
may supply the suitable period "when the operation of a state

                                - 40 -
"presumption of state borrowing".54             In fact, Lampf suggests that

the only time a court can go straight to federal law is "where

Congress has provided an express limitations period for correlative

remedies within the same enactment."55 While that was precisely the

case in Lampf, it has nothing to do with the case at hand.

        The majority's inverted approach is evidenced by its starting

point: "We first examine whether the NLRA limitations period is

more analogous to WARN than available state periods."56 That is not

the     proper    first   step   and   dangerously    misplaces   the   proper

emphasis.        Instead, Lampf requires that we first select the most

analogous state period and determine whether it is at odds with the

federal substantive law. Hence, the majority's next statement that

it will "describe the similarities between the NLRA and WARN, and

then compare and contrast those similarities with the available

state period(s)" is a task improperly undertaken.57


limitations period would frustrate the policies embraced by the
federal enactment" (here, WARN). Id. at __, 115 L.Ed.2d at 331.
54
     Id. at __, 115 L.Ed.2d at 332.
55
 See Id. at __, 115 L.Ed.2d at 335-36. See also United Parcel
Service v. Mitchell, 451 U.S. 56, 68 n.4, 67 L. Ed. 2d 732, 744 n.4
(1981) (Stewart J., concurring) (state borrowing rule is more
appropriate when applied to a congressionally created cause of
action as opposed to an implied one).
56
     Slip op. at 12.
57
 Id. at 12. This mistake is repeated throughout the majority's
opinion. For example, after detailing its perceived similarities
in purpose and structure between WARN and the NLRA, the majority
then states: "The question remains, however, whether a state period
provides as close or closer 'fit' to WARN than does the NLRA." Id.
at 20. Again, the majority has the flow chart running in the wrong
direction. We first look to state law and, if it fits and is not
at odds with the federal statute, we use it.

                                       - 41 -
                                     IV.

     Even taken on its own terms, however, the majority's opinion

cannot   stand.     The   district    courts   relied   on    the    mistaken

impression that WARN causes of action are analogous to lawsuits

brought under the NLRA and, accordingly, within the exception laid

down in DelCostello.      The majority reiterates that assertion by

painting the NLRA and WARN as statutes with similar purposes and

structures.   I disagree.

     This case boils down to the length of time in which a

plaintiff may file suit.        The main policy reason advanced by the

district   courts   for   the   restrictive    six-month     limit   was   the

national interest in the quick resolution of labor disputes.58

Unlike the NLRA, however, nothing in the cause of action created by

WARN requires or counsels in favor of an accelerated resolution.

Without explanation, the majority adopts the shaky premise that the

policy favoring the rapid resolution of labor disputes (presumably

so that everyone can get back to business) applies to a situation

where the company has closed a plant (and there will be no more




58
 Judge McBryde's opinion quoted the following passage from Judge
Garcia's:

     [T]he court concurs with the conclusion that "the federal
     policy warranting rapid resolution of [labor and
     employment]   disputes    favors   the   NLRA's   shorter
     limitations period; and that a standardized limitations
     period would promote uniformity in enforcing the WARN
     act."

Halkias v. General Dynamics Corp., 825 F. Supp. 123, 125 (N.D. Tex.
1993).

                                   - 42 -
business).59

      This is where the majority's statement that the statutes bear

a "family resemblance" breaks down.             Even a cursory analysis

reveals the purposes of these statutes to be markedly different.

The reason for preferring rapid resolution of an ordinary labor

dispute is that when the dispute is resolved, employees will go

back to work, production will resume, the employer's sales will

increase, and the positive effects of the business on the overall

economy will return.        Because strikes disrupt the status quo and

hurt the economy, it is important to minimize the economic damage

to   the   company   and    the   community    by    ending    them   swiftly.

Understandably, the NLRA sets a comparatively short limitations

period (six months) as a means of doing achieving these goals.

      Those    considerations,    unfortunately,      have    no   place   in   a

scenario where WARN comes into play.                When a WARN dispute is

resolved, the plant stays closed.           Employees fired en masse stay

fired. Production does not resume.          The economy does not return to

the status quo ante.       Plant closings hurt the economy, but once the

closing occurs, the damage is done.           Resolution of any resulting

WARN Act claims will not remedy that harm.             In sum, there is no


59
 The majority criticizes my dissent for failing to appreciate that
WARN governs not only plant closings, but mass layoffs and
temporary closings. See Slip op. at 3 n.1, 20 n.18. The severance
of the employment relationship and the repercussions that follow
are the same for the victim of a mass layoff as for one who loses
his job through a plant closing. That is true even if, in the case
of a layoff, the possibility of reuniting the fired employee and
the employer exists.     Hence, my discussion of the different
purposes of WARN and the NLRA applies with equal force to all of
the job loss scenarios contemplated by WARN's provisions.

                                   - 43 -
reason to require that they be rushed to resolution within six

months or not at all.

     The Second Circuit recognized this fundamental distinction:

"The purpose of WARN, unlike that of the NLRA, is not to ensure

labor peace but to alleviate the distress associated with job loss

for both the workers and the community in which they live".60    No

reason to expedite those claims beyond what the state prescribes

for the most analogous state limitations period exists.      It is

important to understand that this alleviation of distress comes

from the advance notice of the plant closing, not from the backpay

award that comes when a company fails to comply with WARN's

provisions.61   Moreover, we must remember that a plaintiff is not

paid the day he files suit.    If he wins at trial and upon appeal,

his backpay award could be years away.     The majority's decision

will compound -- not dissipate -- the distress that thousands of

workers experience annually.

     The most severe aspect of the majority's holding is its

decision to subject the non-unionized employees in this case to the




60
 See also, Crown Cork & Seal, 1994 WL 415139, at *4 (WARN'S
"broader purpose" is to "protect workers, their families and their
communities in the wake of potentially harmful employment
decisions".).
61
 I make this distinction in response to General Dynamics's
assertion that the rapid resolution of disputes will better
alleviate the distress of job loss by ensuring that the statute's
remedies are promptly pursued. The statute presumably was passed
with the belief that proper advance notice would be given,
rendering the remedial provisions unnecessary in those cases.

                               - 44 -
strictures of the NLRA, the act governing collective bargaining.62

Returning to the round peg, square hole metaphor, this truly

baffles the laws of geometry.      The NLRA protects the right to

bargain collectively but exacts as a price for that protection that

disputed cases be filed within six months.   Yet, in this case, the

majority holds the plaintiffs to a deal they did not make: They

suffer the six-month requirement but benefit from no corresponding

protection of their rights.63

     The Supreme Court has drawn an important distinction between

statutes that involve the collective bargaining process and those

that do not.64   For example, in DelCostello, the Supreme Court

stated that it would borrow a federal limitations period because of

the national concern for "stable bargaining relationships and

62
 It bears emphasizing that the plaintiffs in both cases are not
represented by labor unions.
63
 In this way, the present case is drastically different from the
statute at issue in Lampf. In Lampf, the Court held that a federal
statute of limitations applied to actions brought pursuant to Rule
10(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78j(b),
and Securities and Exchange Commission Rule 10(b)(5). The Court
looked to the contemporaneously enacted remedial provisions that
did supply a limitations period. See Lampf, 501 U.S. at __, 115
L.Ed.2d at 333-34. Hence, the Court had the benefit of the balance
struck by the Congress in limiting similar provisions of the same
act. Unfortunately, we are not presented with those circumstances.
64
 The Second Circuit appreciated this distinction. In criticizing
the district court's Staudt decision now before us, the court in
United Paperworkers stated:

     Those courts which have deemed the NLRA period most
     applicable to WARN actions have failed to grasp this
     crucial distinction between statutes which specifically
     regulate the collective bargaining relationship and those
     which remain peripheral to that concern.

United Paperworkers, 999 F.2d at 55.

                                - 45 -
finality of private settlements".65                  The Reed case is equally

illustrative.      The statute at issue there did not directly touch on

collective bargaining concerns and so the Court applied the usual

state limitations period.66          This distinction is well-founded, for

a plant closing law "provides protection to individual union and

non-union      workers     alike,    and    thus      neither    encourages       nor

discourages       the   collective    bargaining      processes    that     are   the

subject of the NLRA".67

        The unfairness of applying the NLRA's limitations period to

non-unionized workers is magnified by the practical obstacles that

WARN plaintiffs face.         Unionized plaintiffs presumably enjoy the

benefit      of    union    protection        and,    probably,     union     legal

representation.         The union will be well-versed in the applicable

statute of limitations for claims of that sort and the plaintiffs

will be advised accordingly.               In other words, unionized WARN

plaintiffs can rest assured that the union "will handle it".

        Non-unionized WARN plaintiffs, on the other hand, are unlikely

to have sufficient information to be able to bring suit within six

months.68     Whereas unions are readily able to determine whether a

65
 DelCostello, 462 U.S. at               171     (citation       omitted);    United
Paperworkers, 999 F.2d at 53.
66
     Reed, 488 U.S. at 394; United Paperworkers, 999 F.2d at 53-54.
67
 Fort Halifax Packing Co., Inc. v. Coyne, 482 U.S. 1, 20-21, 96
L. Ed. 2d 1 (1987) (internal quotations omitted) (evaluating Maine
plant closing law).
68
 WARN defines a "mass layoff" sufficient to invoke its terms as a
reduction in work force of (1) at least 33 percent of the employees
(excluding any part-time employees) and (2) at least 50 employees
(excluding any part-time employees); or at least 500 employees

                                      - 46 -
sufficient number of their members had lost their jobs to invoke

WARN's remedies, non-union employees must learn about the scope of

a layoff by talking to co-workers and gradually compiling a list of

those    affected.       This    will    be    a    time-consuming       laborious

undertaking.69

       But workers will hardly be able to direct the energy and

attention necessary to that task -- they will be out hunting for

work.    NLRA plaintiffs are preoccupied with going back to their

jobs with their company; WARN plaintiffs are preoccupied with

finding a new job to replace the one they just lost.                    The strain

they are under will be intense as they will be competing with the

perhaps thousands of others similarly situated for any scarce

employment opportunities.        In spite of this all-too-real scenario,

the decision of the Court today requires that they file suit within

six months to get the backpay to which they are entitled, knowing

that    the   ultimate   award   if     they   win    will   be   far    away   and

ineffective to help with their present needs.

       Although the equities seem to me plain, this distinction goes

beyond a question of fairness, it is the core of our analysis.                  For

when the purpose of the NLRA is at odds with the purpose of WARN,

there is no way that the NLRA can provide a "closer fit" than an


(excluding any part-time employees).               29 U.S.C. § 2101(a)(3)(B).
69
 The majority's response to the practical problems that the six-
month limitations period will cause is a statement that "many WARN
plaintiffs have brought their claims within six months. . . ."
Slip op. at 31 n.35. It is telling, however, that the cases the
majority cites for evidence of that proposition had unions for
plaintiffs. The majority never addresses the additional burdens
that non-unionized potential WARN plaintiffs face.

                                      - 47 -
analogous state statute of limitations.

     Not only is there no strict identity of purposes as the

majority   reminds   us   is   unnecessary,   these   are   fundamentally

different statutes, enacted for very different reasons, creating

very different causes of action.70     The purpose of WARN is to give

employees advance notice of plant closings and a cause of action

when the employer fails to comply.         The imposition of the NLRA

statute of limitations is at odds with that purpose in that it

unduly burdens potential WARN plaintiffs by making them pursue

those actions within a very tight time frame.

     Comparing these statutes to the securities law at issue in

Lampf, where the Court did adopt a uniform federal limitations

period, is instructive.    In Lampf, the Court was able to borrow the

federal limitations period from the remedial provisions passed by

the same Congress for the same purpose.        Hence, the Court's task

was, in many ways, easier.     Both the borrowed period and Rule 10(b)

were "to protect investors against manipulation of stock prices

through regulation of transactions upon securities exchanges. . .

."   In Lampf, the Court's borrowed period had a near-identity of

purpose with Rule 10(b); we do not.

     The majority opinion is no more convincing as to structure.


70
 The majority's weak comparison of the statutes's purposes
implicitly concedes this. WARN's purpose is to protect workers and
their families by requiring notice, 20 C.F.R. § 639.1(a) (1993),
whereas the NLRA's purpose is to facilitate the process of
collective bargaining. 29 U.S.C. § 151. The majority's statement
that they are similar in that both "regulate labor-management
relations," slip op. at 19, is only slightly more convincing than
the fact that both were passed by Congress.

                                  - 48 -
The majority incants the WARN regulations that the Department of

Labor borrowed from the NLRA, but fails to explain the significance

of that comparison.      The borrowing of concepts is understandable:

both laws operate within the larger context of employer-employee

relations. The Department of Labor is the natural oversight agency

for both and the case law applicable to the interpretation of one

will likely be useful in construing the other.               Still, that they

were born into the same extended family does not mean that they

bear a family resemblance.71

        In conclusion, I would join the other Courts of Appeals to

have     considered   this   issue   --     the   Second   Circuit   in   United

Paperworkers and the Third Circuit in Crown Cork & Seal -- and hold

that WARN lawsuits should be governed by state limitations periods,

as suggested by a harmonious reading of Lampf and DelCostello.72

I, like those courts, believe that "[a] WARN cause of action does

not fit the limited circumstances under which a federal statute of

limitation should be applied".73

                                       V.

        The next step is to decide which state limitations period

ought to be borrowed.        Although several Texas statutes have been

suggested, it is my feeling that the Texas statute of limitations


71
 Cf. Crown Cork & Seal, 1994 WL 415139, *3 ("the mere fact that a
statute touches upon issues of labor law does not mean that the
Court must resort to the statute of limitations contained in §
10(b) of the NLRA").
72
     United Paperworkers, 999 F.2d at 53-54.
73
     Id. at 54.

                                     - 49 -
for contract claims provides the best analogy.74       Under Tex. Civ.

Prac. & Rem. Code Ann. § 16.004, then, WARN plaintiffs would have

four years in which to institute their actions.

        As all seem to agree, the fit will never be perfect; that is

why it is a question of which round peg to stuff in a square hole.

The Texas limitations period for contract claims works in that it

is the most analogous state statute.75     I view an action under WARN

as

        essentially an action for damages caused by an alleged
        breach of an employer's obligation. . . . Such an action

74
     The other good candidates are:

        (1)   The two-year Texas limitations period for personal
              injury, wrongful discharge, and employment discrimination
              claims, Tex. Civ. Prac. & Rem. Code Ann. § 16.003;

        (2)   The four-year Texas residual statute of limitations, Id.
              § 16.051;

        (3)   The six-month limitations period of the Texas        Pay
              Statute, Tex. Rev. Civ. Stat. Ann. art. 5155; and

        (4)   The four-year federal residual statute of limitations
              Congress recently enacted for all federal causes of
              action that do not include their own limitations period,
              28 U.S.C. § 1658.

     At first glance, number (4) appears to cover exactly the
instant case. Unfortunately, as the majority correctly indicated,
§ 1658 by its terms applies only to "civil action[s] arising under
an Act of Congress enacted after the date of the enactment of this
section." Because WARN was enacted before § 1658, § 1658 does not
directly control in WARN cases. Several federal district courts
have recognized that § 1658 supersedes the Supreme Court's Lampf
analysis for causes of action filed after § 1658 took effect, but
because WARN preceded § 1658, the Supreme Court's Lampf analysis
governs this case.
75
 See DelCostello, 462 U.S. at 171 ("[A]s the courts have often
discovered, there is not always an obvious state-law choice for
application to a given federal cause of action; yet resort to state
law remains the norm for borrowing of limitations periods.").

                                  - 50 -
        closely resembles an action       for   breach   of   contract
        cognizable at common law.76

The Second Circuit in United Paperworkers agreed and applied

Vermont's six-year residual limitations period for all contract

claims.77     Even acknowledging that Texas is an employment-at-will

state, the backpay provisions of WARN resemble damages for a breach

of implied contract.     Simply put, I perceive no evidence that the

Texas contract claim limitations period is at odds with WARN's

substantive provisions.78

                                  VI.

        Following the proper framework, we look last to whether

litigation practicalities and policy considerations make the use of

the NLRA limitations period "a significantly more appropriate

vehicle for interstitial lawmaking".79          The majority, raising the

specter of endless forum shopping among WARN litigants, concludes

that they do.     I come out the other way.

        To start, the forum shopping concerns raised by the majority

76
 Auto Workers v. Hoosier Cardinal Corp., 383 U.S. 696, 705 n.7.
See also, Frymire v. Ampex Corp., 821 F. Supp. 651, 655 (D. Colo.
1993) (applying state contract statute of limitations to WARN
claim); Wallace v. Detroit Coke Corp., 818 F. Supp. 192, 196 (E.D.
Mich. 1993) (same).
77
     United Paperworkers, 999 F.2d at 53, 57.
78
 See Reed, 488 U.S. at 327; Frymire, 821 F. Supp. at 655. I note,
however, that I would have assented to a remand order to the
district court to find which state limitations period was most
appropriate.
79
 DelCostello, 462 U.S. at 172. Though I do not wish to beat a dead
horse, I reiterate that studying the litigation practicalities and
policy considerations is our last task -- we reach it only if we
have found a state statute that is at odds with the operation of
WARN. That is not the case here.

                                 - 51 -
could be raised in reference to almost any federal law for which we

were     considering   borrowing   a   state   limitations    period.   If

anything, WARN diminishes the threat of forum shopping.80               Any

threat of forum shopping that results from the right to file suit

wherever the employer does business is stemmed by choice of law

rules which dictate that the law of the site of the layoff (and,

thus, injury and violation) would be chosen no matter where the

suit was filed.81

        We also examine the policy considerations to determine whether

WARN calls for a particular degree of uniformity.            To me, they do

not.     The Supreme Court in Auto Workers v. Hoosier Cardinal Corp.82

instructed that the value of uniformity is far greater under the

NLRA than under non-collective bargaining statutes.             Even if we

concede that the subject matter of WARN is "peculiarly one that

calls for uniform law," national uniformity is less important

because WARN does not involve

        those consensual processes that federal labor law is
        chiefly designed to promote -- the formation of the
        collective agreement and the private settlement of
        disputes under it.83

WARN is decidedly not about collective bargaining.             It is about

80
 See United Paperworkers, 999 F.2d at 56 (forum shopping concerns
are not great because "plant closing" is limited to a single site
of employment and WARN actions will be filed where the injury took
place or the employer does business).
81
 Auto Mechanics Local 701 v. Santa Fe Term. Serv., 830 F. Supp.
432, 436 (N.D. Ill. 1993).
82
     383 U.S. 696, 701 (1966).
83
 Id. at 702 (internal quotations omitted); DelCostello, 462 U.S.
at 162.

                                   - 52 -
what     happens    when   there   will   be   no    more   employer-employee

relationship and, thus, nothing left to bargain for.

        The majority's other policy considerations are undercut by

experience and common sense. For example, the majority states that

the prompt resolution of labor disputes militates in favor of a

six-month limitations period.          Once a plant has closed, however,

whether notice has been given or not, there can be no resolution of

a labor dispute.       The plant is gone, workers are without jobs, the

community is left reeling.         Although the majority is appropriately

concerned with the availability of witnesses and evidence down the

road,84 the state legislatures measure those concerns against other

public policy considerations when they enact their statutes of

limitations.

        The majority also asserts that an expansive limitations period

would disserve WARN's objective of providing a time cushion in

which to seek other employment options.             The majority states that

providing funds to workers several years later does not serve that

objective.85       The majority has confused time cushions.

        The time in which to file suit is not the time cushion

Congress sought to give workers; the time cushion is the advance

notice that the workers would be losing their jobs.              The workers

could then prepare for the coming changes while still collecting

their paychecks.        Congress hoped that notice would be given (the

time cushion) and that these causes of action would never accrue.

84
     Slip op. at 30.
85
     Slip op. at 33.

                                     - 53 -
Once    they   have     accrued,   however,     the    restrictive    six-month

limitations period serves to take away any remedial cushion that

workers might get in compensation for their injury.

       Worse, the six-month time frame will actually serve to stymie

WARN's true objective of giving workers and communities advance

notice of impending hard times.              By severely limiting the time

frame in which potential WARN plaintiffs may file suit, companies

can relax a bit and rest assured that they may "make redundant"

many    legally       unsophisticated    and     unsuspecting       workers    --

particularly      non-unionized      workers    --    without   suffering     the

community backlash that will follow an announcement and, better,

without the threat of future litigation.              An extended limitations

period, on the other hand, would function as a deterrent and, thus,

an enforcement mechanism.

                                      VII.

       The majority gives a detailed explication of the trend away

from borrowing state statutes of limitations in favor of uniform

national rules.        Even if that trend does exist -- and I do not

concede that it does --       Lampf explicitly instructs that borrowing

state limitations period is still the law.               I do not doubt that

uniform   federal      limitations    periods    might    promote    certainty,

predictability, and minimization, but Congress is well aware of

those values and yet frequently (as in this case) chooses to ignore

them and leave the question open.            Hence, if the state borrowing

rule is truly becoming an anachronism, I will look to Congress, not




                                     - 54 -
to a law review, for evidence of its decline.86




86
 At the risk of overkill, I note that the Harvard Law Review note
upon which the majority relies as support for this trend in
actuality supports my conclusion: "Writing for a plurality, Justice
Blackmun acknowledged the continuing validity of the state
borrowing rule." The Supreme Court, 1990 Term -- Leading Cases,
105 Harv. L. Rev. 177, 400 (1991). The article details that the
exception to this accepted rule is just as I have stated: when the
federal period "clearly provides a closer analogy" and when federal
policies at stake make the federal rule a "significantly more
appropriate vehicle" than the state rule. Id. Any reliance, then,
on some perceived trend away from the state borrowing rule is pure
conjecture, particularly in the face of the clean rule announced in
Lampf.

                              - 55 -
                              VIII.

     The plaintiffs, among countless others, have suffered the

indignity of losing their employment without notice -- in violation

of federal law.87 In seeking the redress to which Congress has made

them entitled, this Court has closed the gate on them one last

time, on a legal principle so tenuous in foundation, it appears as

but an academic exercise.   Unfortunately for John Halkias, John

Cureington, and Alvin Straudt and thousands of other workers

similarly situated, it is anything but that.

     Because I believe that the Court's decision today promotes

expediency and uniformity at the expense of the rights of workers,

I dissent.




87
 WARN has no cruelty provision and, so, Glastron fired three
hundred employees on Christmas Eve.

                              - 56 -